
	
		III
		110th CONGRESS
		2d Session
		S. RES. 588
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2008
			Mr. Hatch (for himself,
			 Mrs. Feinstein, Mr. Barrasso, Mrs.
			 Boxer, Mr. Bennett,
			 Mr. Levin, Mr.
			 Coleman, Mr. Lieberman,
			 Mr. Kyl, Ms.
			 Collins, Mr. Isakson,
			 Mr. Specter, and
			 Mr. Voinovich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Dr. Feng Shan Ho, a man of great
		  courage and humanity, who saved the lives of thousands of Austrian Jews between
		  1938 and 1940.
	
	
		Whereas, at great personal risk and sacrifice, Dr. Feng
			 Shan Ho authorized the issuance of Chinese visas to Jewish persons so they
			 could emigrate from Austria and escape the horrors of the Holocaust;
		Whereas it is necessary to honor Dr. Ho posthumously
			 because, in the ultimate demonstration of selfless humanitarianism, Dr. Ho
			 never sought recognition for his courageous actions;
		Whereas 70 years ago, Adolf Hitler’s troops crossed into
			 Austria and announced the Anschluss (the annexation of Austria to Germany),
			 thereby applying all anti-Semitic decrees to Austrian Jews;
		Whereas the Nazis brutally persecuted more than 200,000
			 Austrian Jews, by forcibly segregating them, depriving them of their
			 citizenship and livelihoods, and interning them in concentration camps;
		Whereas the fierceness of the persecution in Austria
			 became the model for the future persecution of Jews in other Nazi-conquered
			 territories;
		Whereas the Nazis initially assumed a policy of coerced
			 expulsion, with the goal of eventually removing all Jewish persons from
			 Europe;
		Whereas most other foreign consulates, although besieged
			 by desperate Jews, offered no help;
		Whereas a young Chinese diplomat in Vienna, Dr. Feng Shan
			 Ho, refused to stand by and witness the destruction of innocent human beings,
			 and authorized the issuance of visas for all Jews who asked;
		Whereas word spread quickly and Jewish persons formed long
			 lines in front of the Chinese Consulate to obtain the lifesaving visas;
		Whereas the Chinese ambassador in Berlin ordered Dr. Ho to
			 stop authorizing visas for Jews, but Dr. Ho nevertheless continued, at risk to
			 his career, to prepare the visas;
		Whereas in 1939, the Nazis confiscated the Chinese
			 Consulate building, on the grounds that it was a Jewish-owned building;
		Whereas, when the Chinese government refused funds to
			 relocate the Consulate, Dr. Ho reopened the Consulate in another building and
			 personally paid all the expenses;
		Whereas in May 1940, Dr. Ho left Vienna, having authorized
			 visas for thousands of Austrian Jews;
		Whereas after 4 decades in diplomatic service to China, in
			 1973, Dr. Ho moved to the United States to join his children;
		Whereas Dr. Ho became a United States citizen and lived in
			 San Francisco until September 28, 1997, when he passed away at the age of
			 96;
		Whereas the world only knows of Dr. Ho's courageous
			 actions because of a chance discovery among his diplomatic papers after his
			 death, and the full extent of Dr. Ho’s heroism is still being uncovered;
			 and
		Whereas in 2000, the State of Israel posthumously made Dr.
			 Ho an honorary citizen of Israel and granted him one of Israel’s highest
			 honors, the title of Righteous Among the Nations, “for his humanitarian courage
			 in issuing Chinese visas to Jews in Vienna in spite of orders from his superior
			 to the contrary”: Now, therefore, be it
		
	
		That the Senate—
			(1)honors and
			 salutes the great courage and humanity of Dr. Feng Shan Ho for acting at great
			 personal risk to issue Chinese visas to Jews in Vienna between 1938 and 1940;
			 and
			(2)recognizes his
			 heroic deeds in saving the lives of thousands of Jewish persons by allowing
			 them to escape the Holocaust.
			
